DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/26/2021.
Reasons for Allowance
3.	Claims 1 and 6-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a shift register unit, which minimize electricity-leakage via an anti-crosstalk circuit. Independent claim 1 identifies the distinct limitations “the anti-crosstalk circuit is connected with the second node, and is configured to prevent a level of the second node from becoming the first level in a situation where the second node is at the second levels, wherein the anti-crosstalk circuit comprises a first transistor, a gate electrode of the first transistor is connected with the second node, a first electrode of the first transistor is connected with the second node, and a second electrode of the first transistor is connected with a first voltage terminal to receive a first voltage, and the first transistor is configured to be turned on in a situation where the second node is at the second level”.
	The closest prior arts Feng et al. (CN108648718) and Jang (US 2015/0317954) all discussed in the Office action dated 1/27/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693